Case 2:19-cv-01302-RRM-AYS Document 11 Filed 10/07/19 Page 1 of 1 PageID #: 70



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DANIEL SOFIA, Individually and on Behalf of                      19cv1302 (RRM)(AYS)
All Others Similarly Situated,
                                 Plaintiff,                       CERTIFICATE OF
                                                                     DEFAULT
                      - against -


DEK ENTERPRISES INC.
                                       Defendants.


         I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the Defendant DEK ENTERPRISES INC. has not

filed an answer or otherwise moved with respect to the complaint herein. The default of

Defendant DEK ENTERPRISES INC. is hereby noted pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure.



Dated:           Brooklyn, New York

                      October 7, 2019




                                       DOUGLAS C. PALMER
                                        Clerk of Court

                                            /s/Jalitza Poveda
                                       By: __________________________
                                                   Deputy Clerk
